Per Curiam.
In Aman v. Walker, 165 N.C. 224, 81 S.E. 162, it is stated: “If the conveyance is upon a valuable consideration and made with the actual intent to defraud creditors upon the part of the grantor alone, not participated in by the grantee and of which intent he had no notice, it is valid.” See Bunn v. Harris, 216 N.C. 366, 5 S.E. 2d 149.
Whether adequate or inadequate, the evidence discloses the consideration for said deed was “a valuable consideration.”
Conceding, without deciding, that the evidence, when considered in the light most favorable to plaintiffs, was sufficient to show a consideration substantially less than the reasonable market value of the subject lands as of March 28, 1963, and that Barbara Hovis executed and delivered the deed with intent to delay, hinder and defraud plaintiffs, her lawful creditors, the record discloses no evidence tending to show Barnett M. Hovis or Marie Lena Hovis accepted said deed with intent to delay, hinder and defraud plaintiffs. Indeed, the record contains no evidence that they or either of them had any knowledge or *450notice of the judgment plaintiffs had obtained in Gaston County or of other obligations, if any, of Barbara Hovis. Hence, on the ground indicated, the judgment of nonsuit must be and is affirmed.
Affirmed.